Case 2:19-cv-02265-JD Document 20 Filed 07/08/20 Page 1of1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

LAP DISTRIBUTORS, INC., a Civil Action No.2:19-cv-02265-JD
Pennsylvania corporation, individually and
on behalf of all others similarly situated,

Plaintiff,
v.

QUADISCO, INC. D/B/A QUADIS
VOICE & DATA SOLUTIONS, a
Pennsylvania corporation,

Defendant.

 

 

 

ENTRY OF APPEARANCE

Douglas Evan Ress, of Kaufman, Coren & Ress, P.C., hereby enters his appearance on

behalf of Plaintiff LAP Distributors, Inc.

 

Douglas Evan Ress, Esq. (PA ID # 31077)
Kaufman, Coren & Ress, P.C.

2001 Market Street, Suite 3900
Philadelphia, PA 19103

(215) 735-8700

dress(@kcr-law.com

Local Counsel for Plaintiff
LAP Distributors, Inc.

CERTIFICATE OF SERVICE

This document is being filed electronically using the ECF System and is available for viewing
and downloading by all parties by their counsel.

 

Soe
Douglas Evan Ress
ae / 7 a y 2 a
DATE: Zily & 2020

 

a
